DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because of the following informalities:  "transportion" should read "transportation".  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitations are: "module body" in claim 1.
"gas transportation device" in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawamura et al. (US 2018/0368704 A1) (hereinafter – Kawamura).

Regarding claim 1, Kawamura discloses A blood pressure measuring module comprising(Abstract and entire document):
at least one module body connected to an airbag to control inflation and deflation operation of the airbag(FIG. 1 and para. [0035], “The gas control device 100 includes a pump 10, a valve 101, a cuff 109, and a controller 115. One example of the gas control device 100 is included in a sphygmomanometer for measuring a blood pressure of a subject.”);
at least one gas transportation device for controlling gas to flow(FIG. 1 and para. [0035], “The gas control device 100 includes a pump 10, a valve 101, a cuff 109, and a controller 115. One example of the gas control device 100 is included in a sphygmomanometer for measuring a blood pressure of a subject.”); and
at least one sensor for measuring a gas pressure varied in the airbag or a pressure in contact with a user's skin(FIG. 1 and para. [0039], “Then, the controller 115 measures a blood pressure based on the pressure of air held in the cuff 109.”);
wherein the gas transportation device is actuated to transport the gas, the gas is introduced into the module body and concentrated in the airbag, and the airbag is expanded for performing a blood pressure measurement(FIG. 1 and para. [0039], “Then, the controller 115 measures a blood pressure based on the pressure of air held in the cuff 109.”),
wherein the gas pressure varied in the airbag or the pressure in contact with the user's skin is measured through the sensor, to calculate a blood pressure information of the user under monitoring(FIG. 1 and para. [0039], “Then, the controller 115 measures a blood pressure based on the pressure of air held in the cuff 109.”).
Regarding claim 2, Kawamura discloses The blood pressure measuring module according to claim 1, wherein the gas transportion device is one selected from the group consisting of a micro pump, an actuator and a quartz oscillator(Para. [0038], “The pump 10 includes a pump housing 80 having discharge holes 55 and 56. The upper surface of the pump housing 80 is joined to the bottom surface of the edge separation plate 199 in the valve 101.”),
wherein the blood pressure measuring module comprises a plurality of gas transportation devices, and the gas transportation devices are arranged in parallel and covered on one side of the module body, and are connected to the airbag with the module body collaboratively to form a blood pressure measuring device(Para. [0038], “The pump 10 includes a pump housing 80 having discharge holes 55 and 56. The upper surface of the pump housing 80 is joined to the bottom surface of the edge separation plate 199 in the valve 101.” See also FIG. 1, pump on both sides, parallel).
Regarding claim 3, Kawamura discloses The blood pressure measuring module according to claim 2, wherein the module body comprises: a converging plate having a converging outlet and a guiding groove in communication with each other(FIG. 1 and associated paragraphs, para. [0036], “The valve 101 includes a first plate 191 having first vent holes 110 and 111, a channel forming plate 190 having an exhaust hole 113 and an exhaust channel 114, a second plate 192 having a second vent hole 112, and an edge separation plate 199. The channel forming plate 190 is composed of an intermediate plate 193, an exhaust channel forming plate 194, and a frame plate 195.”),
wherein the converging plate is divided into a plurality of converging plate mounting sections, each of the plurality of converging plate mounting sections comprises a converging groove, a converging plate protrusion, a discharging groove and a discharging outlet, the guiding groove is in communication with the converging groove of each of the plurality of converging plate mounting sections, and the converging groove and the discharging groove are in communication with each other(FIG. 1 and associated paragraphs, para. [0036], “The valve 101 includes a first plate 191 having first vent holes 110 and 111, a channel forming plate 190 having an exhaust hole 113 and an exhaust channel 114, a second plate 192 having a second vent hole 112, and an edge separation plate 199. The channel forming plate 190 is composed of an intermediate plate 193, an exhaust channel forming plate 194, and a frame plate 195.”),
wherein the converging plate protrusion is disposed in and surrounded by the discharging groove, and the discharging outlet is disposed at a center of the converging plate protrusion(FIG. 1 and associated paragraphs, para. [0036], “The valve 101 includes a first plate 191 having first vent holes 110 and 111, a channel forming plate 190 having an exhaust hole 113 and an exhaust channel 114, a second plate 192 having a second vent hole 112, and an edge separation plate 199. The channel forming plate 190 is composed of an intermediate plate 193, an exhaust channel forming plate 194, and a frame plate 195.”); and
a plurality of chamber plates, wherein the converging plate is disposed on each of the plurality of chamber plates, the plurality of chamber plates are respectively corresponding in position to the converging plate mounting sections of the converging plate, and a guiding chamber and a mounting frame slot are concavely formed on each of the plurality of chamber plates(FIG. 1 and associated paragraphs, para. [0036], “The valve 101 includes a first plate 191 having first vent holes 110 and 111, a channel forming plate 190 having an exhaust hole 113 and an exhaust channel 114, a second plate 192 having a second vent hole 112, and an edge separation plate 199. The channel forming plate 190 is composed of an intermediate plate 193, an exhaust channel forming plate 194, and a frame plate 195.”),
wherein the guiding chamber spatially corresponds to and is in communication with the converging groove of the converging plate, the guiding chamber and the mounting frame slot are respectively disposed on two opposite surfaces of the chamber plate, a converging chamber is formed on a bottom of the mounting frame slot and has at least one first communicating hole running through the chamber plate and in communication with the guiding chamber, a chamber plate protrusion is formed in the converging chamber and surrounded by the at least one first communicating hole, and each of the plurality of chamber plates further has a second communicating hole corresponding in position to a respective one of the discharging grooves of the converging plate, wherein the second communicating hole is in communication with the converging chamber(FIG. 1 and associated paragraphs, para. [0036], “The valve 101 includes a first plate 191 having first vent holes 110 and 111, a channel forming plate 190 having an exhaust hole 113 and an exhaust channel 114, a second plate 192 having a second vent hole 112, and an edge separation plate 199. The channel forming plate 190 is composed of an intermediate plate 193, an exhaust channel forming plate 194, and a frame plate 195.”); and
a plurality of valve plates, wherein each of the plurality of valve plates is disposed between the converging plate and a respective one of the plurality of chamber plates, and abuts against a respective one of the chamber plate protrusions of the plurality of chamber plates, wherein each of the valve plates comprises a valve hole, which is corresponding in position to the respective one of the chamber plate protrusions of the plurality of chamber plates, the valve holes are respectively closed by the chamber plate protrusions, and the converging plate protrusion of each of the converging plate mounting sections of the converging plate is abutted against by a respective one of the plurality of valve plates so that the discharging outlet is closed by the respective one of the plurality of valve plates(FIG. 1 and associated paragraphs, para. [0036], “The valve 101 includes a first plate 191 having first vent holes 110 and 111, a channel forming plate 190 having an exhaust hole 113 and an exhaust channel 114, a second plate 192 having a second vent hole 112, and an edge separation plate 199. The channel forming plate 190 is composed of an intermediate plate 193, an exhaust channel forming plate 194, and a frame plate 195.”);
wherein the plurality of gas transportation devices are disposed and fixed in the mounting frame slot of a respective one of the plurality of chamber plates so as to close the converging chamber and transport the gas into the converge chamber, wherein when the plurality of gas transportation devices are actuated simultaneously, the gas is inhaled through the converging chamber of each of the plurality of the chamber plates, the gas is transported to push each of the plurality of valve plates to move away from a corresponding one of the chamber plate protrusions, the gas passes through the valve holes of the plurality of valve plates and is transported to the converging grooves of the converging plate in communication with the guiding chamber, and the gas is converged in the guiding groove to flow into the converging outlet for discharging(FIG. 1 and associated paragraphs, para. [0036], “The valve 101 includes a first plate 191 having first vent holes 110 and 111, a channel forming plate 190 having an exhaust hole 113 and an exhaust channel 114, a second plate 192 having a second vent hole 112, and an edge separation plate 199. The channel forming plate 190 is composed of an intermediate plate 193, an exhaust channel forming plate 194, and a frame plate 195.”).
Regarding claim 4, Kawamura discloses The blood pressure measuring module according to claim 3, wherein when the plurality of gas transportation devices are not actuated, the gas in the converging outlet of the converging plate flows into the converging groove through the guiding groove, the gas is transported to push the valve plate which corresponds in position to the discharging groove to move away from the corresponding one of the converging plate protrusions, so that the discharging outlet is opened, wherein the gas is discharged out of the converging plate from the discharging outlet for pressure relief, wherein each of the plurality of valve plates has a valve plate first surface and a valve plate second surface, and each of the plurality of valve plates is corresponding in position to a respective one of the plurality of chamber plates and comprises a converging concave portion and a discharging concave portion disposed between the valve plate first surface and the valve plate second surface, the converging concave portion and the discharging concave portion do not protrude out of the valve plate first surface and the valve plate second surface respectively, the converging concave portion abuts against a respective one of the chamber plate protrusions of the plurality of chamber plates so that the valve hole disposed in the converging concave portion is closed by the respective one of the chamber plate protrusions, and the discharging concave portion abuts against a respective one of the converging plate protrusions of the converging plate to close a respective one of the discharging outlets(FIG. 1 and associated paragraphs, para. [0036], “The valve 101 includes a first plate 191 having first vent holes 110 and 111, a channel forming plate 190 having an exhaust hole 113 and an exhaust channel 114, a second plate 192 having a second vent hole 112, and an edge separation plate 199. The channel forming plate 190 is composed of an intermediate plate 193, an exhaust channel forming plate 194, and a frame plate 195.”).
Regarding claim 5, Kawamura discloses The blood pressure measuring module according to claim 2, wherein each of the plurality of gas transportation devices is a micro pump comprising: a fluid inlet plate having at least one fluid inlet hole, at least one convergence channel, and a convergence chamber, wherein the at least one fluid inlet hole is disposed to inhale the gas, the at least one convergence channel is in communication with the convergence chamber, and the at least one convergence channel is disposed corresponding in position to the fluid inlet hole to guide the gas from the fluid inlet hole to the convergence chamber(FIG. 1 and associated paragraphs, para. [0036], “The valve 101 includes a first plate 191 having first vent holes 110 and 111, a channel forming plate 190 having an exhaust hole 113 and an exhaust channel 114, a second plate 192 having a second vent hole 112, and an edge separation plate 199. The channel forming plate 190 is composed of an intermediate plate 193, an exhaust channel forming plate 194, and a frame plate 195.”);
a resonance plate disposed on the fluid inlet plate and having a central aperture, a movable part and a fixed part, wherein the central aperture is disposed at a center of the resonance plate, and corresponds in position to the convergence chamber of the fluid inlet plate, the movable part surrounds the central aperture and corresponds in position to the convergence chamber, and the fixed part surrounds the movable part and is fixedly attached on the fluid inlet plate(FIG. 1 and associated paragraphs, para. [0036], “The valve 101 includes a first plate 191 having first vent holes 110 and 111, a channel forming plate 190 having an exhaust hole 113 and an exhaust channel 114, a second plate 192 having a second vent hole 112, and an edge separation plate 199. The channel forming plate 190 is composed of an intermediate plate 193, an exhaust channel forming plate 194, and a frame plate 195.”); and
a piezoelectric actuator disposed on the resonance plate; wherein, a chamber space is formed between the resonance plate and the piezoelectric actuator, so that when the piezoelectric actuator is driven, the gas introduced from the at least one fluid inlet hole of the fluid inlet plate is converged to the convergence chamber through the at least one convergence channel, and flows through the central aperture of the resonance plate so as to produce a resonance by the movable part of the resonance plate and the piezoelectric actuator to transport the gas(FIG. 2 and para. [0042], “The pump 10 includes a substrate 91, a flexible plate 51, a spacer 53A, a reinforcing plate 43, a vibration plate unit 60, a piezoelectric element 42, a spacer 53B, an electrode conduction plate 70, a spacer 53C, and a lid plate 54, and has a structure in which they are laminated in order.”).
Regarding claim 6, Kawamura discloses The blood pressure measuring module according to claim 5, wherein the piezoelectric actuator comprises: a suspension plate being square-shaped and being permitted to undergo a bending vibration; an outer frame surrounding the suspension plate(FIG. 2 and para. [0042], “The pump 10 includes a substrate 91, a flexible plate 51, a spacer 53A, a reinforcing plate 43, a vibration plate unit 60, a piezoelectric element 42, a spacer 53B, an electrode conduction plate 70, a spacer 53C, and a lid plate 54, and has a structure in which they are laminated in order.”);
at least one bracket connected between the suspension plate and the outer frame for providing an elastic support(FIG. 2 and para. [0042], “The pump 10 includes a substrate 91, a flexible plate 51, a spacer 53A, a reinforcing plate 43, a vibration plate unit 60, a piezoelectric element 42, a spacer 53B, an electrode conduction plate 70, a spacer 53C, and a lid plate 54, and has a structure in which they are laminated in order.”); and
a piezoelectric element having a side, wherein a length of the side of the piezoelectric element is less than or equal to that of the suspension plate, and the piezoelectric element is attached on a surface of the suspension plate, wherein when a voltage is applied to the piezoelectric element, the suspension plate is driven to undergo the bending vibration(FIG. 2 and para. [0042], “The pump 10 includes a substrate 91, a flexible plate 51, a spacer 53A, a reinforcing plate 43, a vibration plate unit 60, a piezoelectric element 42, a spacer 53B, an electrode conduction plate 70, a spacer 53C, and a lid plate 54, and has a structure in which they are laminated in order.”).
Regarding claim 7, Kawamura discloses The blood pressure measuring module according to claim 6, wherein the suspension plate comprises a bulge, which is integrally formed by an etching process, and disposed on the other surface of the suspension plate that is opposite to the piezoelectric element(FIG. 2 and para. [0042], “The pump 10 includes a substrate 91, a flexible plate 51, a spacer 53A, a reinforcing plate 43, a vibration plate unit 60, a piezoelectric element 42, a spacer 53B, an electrode conduction plate 70, a spacer 53C, and a lid plate 54, and has a structure in which they are laminated in order.”).
Regarding claim 8, Kawamura discloses The blood pressure measuring module according to Claim 2, wherein the gas transportation device is a micro-electromechanical-systems (MEMS) micro pump(FIG. 2 and para. [0042], “The pump 10 includes a substrate 91, a flexible plate 51, a spacer 53A, a reinforcing plate 43, a vibration plate unit 60, a piezoelectric element 42, a spacer 53B, an electrode conduction plate 70, a spacer 53C, and a lid plate 54, and has a structure in which they are laminated in order.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura et al. (US 2018/0368704 A1) (hereinafter – Kawamura) in view of Chen et al. (US 2018/0325395 A1) (hereinafter – Chen).

Regarding claim 9, Kawamura discloses The blood pressure measuring module according to claim 2, Kawamura fails to disclose wherein the airbag is disposed at a bottom of the blood pressure measuring device and contracted and hidden to form a flat surface, and the sensor is disposed on an outside of the airbag, wherein the sensor is an array-type pressure sensor, and an applanation scanning is utilized to detect the user's artery, so as to calculate the blood pressure information of the user under monitoring.
However, in the same field of endeavor, Chen teaches wherein the airbag is disposed at a bottom of the blood pressure measuring device and contracted and hidden to form a flat surface, and the sensor is disposed on an outside of the airbag, wherein the sensor is an array-type pressure sensor, and an applanation scanning is utilized to detect the user's artery, so as to calculate the blood pressure information of the user under monitoring (As shown in FIG. 2-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the module as taught by Kawamura to include a wearable configuration as taught by Chen in order to have a portable device with rapid detection and smaller components (Para. [0007], “The present disclosure solves the drawbacks of the prior art such as large volumes, difficulty to be miniaturized, and being not portable . . . etc. In addition, the present disclosure solves the problems that it takes long time to sense the physiological data and the conventional health monitoring device using the optical detection technique is not sufficiently precise.”).
Regarding claim 10, Kawamura discloses The blood pressure measuring module according to claim 2, Kawamura fails to disclose wherein the blood pressure measuring device is combined with a wearable component, and the airbag is disposed within the wearable component, and contracted and hidden to form a flat surface, wherein the wearable component is a flexible ring-shaped belt structure, so as to be wrapped around one selected from the group consisting of the user's wrist, arms and feet.
However, in the same field of endeavor, Chen teaches wherein the blood pressure measuring device is combined with a wearable component, and the airbag is disposed within the wearable component, and contracted and hidden to form a flat surface, wherein the wearable component is a flexible ring-shaped belt structure, so as to be wrapped around one selected from the group consisting of the user's wrist, arms and feet(As shown in FIG. 2-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the module as taught by Kawamura to include a wearable configuration as taught by Chen in order to have a portable device with rapid detection and smaller components (Para. [0007], “The present disclosure solves the drawbacks of the prior art such as large volumes, difficulty to be miniaturized, and being not portable . . . etc. In addition, the present disclosure solves the problems that it takes long time to sense the physiological data and the conventional health monitoring device using the optical detection technique is not sufficiently precise.”).
Regarding claim 11, Kawamura discloses The blood pressure measuring module according to claim 2, Kawamura fails to disclose wherein the blood pressure measuring device is combined with a wearable component, and the airbag is disposed within the wearable component, and contracted and hidden to form a flat surface, wherein the wearable component is a ring-shaped belt structure made by a hard material, so as to be wrapped around one selected from the group consisting of the user's wrist, arms and feet.
However, in the same field of endeavor, Chen teaches wherein the blood pressure measuring device is combined with a wearable component, and the airbag is disposed within the wearable component, and contracted and hidden to form a flat surface, wherein the wearable component is a ring-shaped belt structure made by a hard material, so as to be wrapped around one selected from the group consisting of the user's wrist, arms and feet(As shown in FIG. 2-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the module as taught by Kawamura to include a wearable configuration as taught by Chen in order to have a portable device with rapid detection and smaller components (Para. [0007], “The present disclosure solves the drawbacks of the prior art such as large volumes, difficulty to be miniaturized, and being not portable . . . etc. In addition, the present disclosure solves the problems that it takes long time to sense the physiological data and the conventional health monitoring device using the optical detection technique is not sufficiently precise.”).


Claims 12-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura et al. (US 2018/0368704 A1) (hereinafter – Kawamura) in view of Chen et al. (US 2018/0325395 A1) (hereinafter – Chen) in further view of Zhuo et al. (US 2017/0215749 A1) (hereinafter – Zhuo).

Regarding claim 12, Kawamura discloses The blood pressure measuring module according to claim 2, Kawamura fails to disclose wherein the blood pressure measuring module further comprises a driving circuit board, an optical sensor, a microprocessor and a communicator, wherein the gas transportation device, the sensor, the optical sensor, the microprocessor and the communicator are packaged on the driving circuit board for electrical connection, wherein the microprocessor provides driving signals to the plurality of gas transportation devices, the sensor, the optical sensor, and the communicator, controls actuation of the plurality of gas transportation devices, receives measuring signals measured by the sensor and the optical sensor, converts the measuring signals into information data, and transmits the information data through the communicator to an external connection device for storage, recording and carrying out a further analysis, so as to realize a physical health condition of the user.
However, in the same field of endeavor, Chen teaches wherein the blood pressure measuring module further comprises a driving circuit board, an optical sensor, a microprocessor and a communicator, wherein the gas transportation device, the sensor, the optical sensor, the microprocessor and the communicator are packaged on the driving circuit board for electrical connection, wherein the microprocessor provides driving signals to the plurality of gas transportation devices, the sensor, the optical sensor, and the communicator, controls actuation of the plurality of gas transportation devices, receives measuring signals measured by the sensor and the optical sensor, converts the measuring signals into information data, and transmits the information data through the communicator to an external connection device for storage, recording and carrying out a further analysis, so as to realize a physical health condition of the user(As shown in FIG. 2-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the module as taught by Kawamura to include a wearable configuration as taught by Chen in order to have a portable device with rapid detection and smaller components (Para. [0007], “The present disclosure solves the drawbacks of the prior art such as large volumes, difficulty to be miniaturized, and being not portable . . . etc. In addition, the present disclosure solves the problems that it takes long time to sense the physiological data and the conventional health monitoring device using the optical detection technique is not sufficiently precise.”).
Kawamura and Chen fails to disclose a tri-axial accelerometer,
However, in the same field of endeavor, Zhuo teaches a tri-axial accelerometer(Para. [0035], “In some embodiments, the blood pressure monitoring device 100 can also include at least one of an accelerometer or a gyroscope 114 at least one of attached to, contained within or integral with the body portion 102.”),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the module as taught by Kawamura to include a wearable configuration as taught by Zhuo in order to accurately measure blood pressure (Para. [0008], “Therefore, there is unmet need for providing methods and apparatuses for comfortable, wearable, and accurate blood pressure monitoring.”).
Regarding claim 13, Kawamura discloses The blood pressure measuring module according to claim 12, Kawamura fails to disclose wherein the communicator is configured as a wired transmission module or a wireless transmission module, wherein the wired transmission module is one selected from the group consisting of USB, mini-USB and micro-USB, wherein the wireless transmission module is one selected from the group consisting of a Wi-Fi module, a Bluetooth module, a radio frequency identification module and a near field communication module, and wherein the external connection device is configured as at least one selected from the group consisting of a cloud system, a portable device and a computer system.
However, in the same field of endeavor, Chen teaches wherein the communicator is configured as a wired transmission module or a wireless transmission module, wherein the wired transmission module is one selected from the group consisting of USB, mini-USB and micro-USB, wherein the wireless transmission module is one selected from the group consisting of a Wi-Fi module, a Bluetooth module, a radio frequency identification module and a near field communication module, and wherein the external connection device is configured as at least one selected from the group consisting of a cloud system, a portable device and a computer system (Para. [0026], “In some other embodiments, the transmission module 26 can be a wireless transmission module (e.g. a Wi-Fi module, a Bluetooth module, a RFID module or a NFC module). The transmission module 26 may further comprise at least a wired transmission module and at least a wireless transmission module.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the module as taught by Kawamura to include a wearable configuration as taught by Chen in order to have a portable device with rapid detection and smaller components (Para. [0007], “The present disclosure solves the drawbacks of the prior art such as large volumes, difficulty to be miniaturized, and being not portable . . . etc. In addition, the present disclosure solves the problems that it takes long time to sense the physiological data and the conventional health monitoring device using the optical detection technique is not sufficiently precise.”).
Regarding claim 14, Kawamura discloses The blood pressure measuring module according to claim 12, Kawamura fails to disclose wherein the external connection device receives the information data transmitted from the blood pressure measuring module wore by the user, and carries out a further analysis and comparison of the information data through a self-learning artificial intelligence program in a statistical manner.
However, in the same field of endeavor, Zhuo teaches wherein the external connection device receives the information data transmitted from the blood pressure measuring module wore by the user, and carries out a further analysis and comparison of the information data through a self-learning artificial intelligence program in a statistical manner (Para. [0059], “Alternatively, we can use the fitting of parameters in a multi-dimensional surface through multivariant regression, such as a plane surface, or multivariant linear regression, multivariant non-linear regression, principal component regression, machine learning, deep learning and neural networks.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the module as taught by Kawamura to include a wearable configuration as taught by Zhuo in order to accurately measure blood pressure (Para. [0008], “Therefore, there is unmet need for providing methods and apparatuses for comfortable, wearable, and accurate blood pressure monitoring.”).
Regarding claim 15, Kawamura discloses The blood pressure measuring module according to claim 14, Kawamura fails to disclose wherein the self-learning artificial intelligence program is executed to analyze the information data of the user to generate an upper blood pressure and a lower blood pressure according to a medical standard, wherein when the upper blood pressure and the lower blood pressure are out of range, a warning notice is fed back immediately to the blood pressure measuring device, so as to realize the physical health condition of the user.
However, in the same field of endeavor, Zhuo teaches wherein the self-learning artificial intelligence program is executed to analyze the information data of the user to generate an upper blood pressure and a lower blood pressure according to a medical standard, wherein when the upper blood pressure and the lower blood pressure are out of range, a warning notice is fed back immediately to the blood pressure measuring device, so as to realize the physical health condition of the user(Para. [0059], “Alternatively, we can use the fitting of parameters in a multi-dimensional surface through multivariant regression, such as a plane surface, or multivariant linear regression, multivariant non-linear regression, principal component regression, machine learning, deep learning and neural networks.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the module as taught by Kawamura to include a wearable configuration as taught by Zhuo in order to accurately measure blood pressure (Para. [0008], “Therefore, there is unmet need for providing methods and apparatuses for comfortable, wearable, and accurate blood pressure monitoring.”).
Regarding claim 16, Kawamura discloses The blood pressure measuring module according to claim 12, Kawamura fails to disclose wherein the optical sensor receives a reflected light from the user's skin tissue irradiated by an emitting light source and generates a detection signal, which is provided to the microprocessor and converted into health data information for output, wherein the health data information includes one selected from the group consisting of heart rate data, electrocardiogram data and blood pressure data.
However, in the same field of endeavor, Chen teaches wherein the optical sensor receives a reflected light from the user's skin tissue irradiated by an emitting light source and generates a detection signal, which is provided to the microprocessor and converted into health data information for output, wherein the health data information includes one selected from the group consisting of heart rate data, electrocardiogram data and blood pressure data (Para. [0025], “Otherwise, the user is also allowed to select the optical sensor 28 to detect in which the light emitter 281 of the optical sensor 28 emits a sensing light to the skin of the wrist of the user for sensing the physiological data of the user, and the light receiver 282 of the optical sensor 28 receives the sensing light beam. Afterwards, the physiological data is recorded in the memory 241 of the driving control module 25, and a rapid detection is achieved. In this embodiment, the physiological data includes but not limited to the pulse, the blood pressure and the heart-beating rate.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the module as taught by Kawamura to include a wearable configuration as taught by Chen in order to have a portable device with rapid detection and smaller components (Para. [0007], “The present disclosure solves the drawbacks of the prior art such as large volumes, difficulty to be miniaturized, and being not portable . . . etc. In addition, the present disclosure solves the problems that it takes long time to sense the physiological data and the conventional health monitoring device using the optical detection technique is not sufficiently precise.”).
Regarding claim 18, Kawamura discloses The blood pressure measuring module according to claim 12, Kawamura fails to disclose wherein a signal detected by the tri-axial accelerometer is directly transmitted to the microprocessor to control the driving of the gas transportation device to inflate the airbag for blood pressure measurement, wherein the sensor measures the gas pressure accumulated in the airbag, and the blood pressure information of the user under monitoring is calculated, to realize the blood pressure information of the user, so that the physical health condition of the user is realized when a specific situation occurs, and notification warnings and treatment measures for first aid are issued immediately.
However, in the same field of endeavor, Zhuo teaches wherein a signal detected by the tri-axial accelerometer is directly transmitted to the microprocessor to control the driving of the gas transportation device to inflate the airbag for blood pressure measurement, wherein the sensor measures the gas pressure accumulated in the airbag, and the blood pressure information of the user under monitoring is calculated, to realize the blood pressure information of the user, so that the physical health condition of the user is realized when a specific situation occurs, and notification warnings and treatment measures for first aid are issued immediately (Para. [0035], “In some embodiments, the blood pressure monitoring device 100 can also include at least one of an accelerometer or a gyroscope 114 at least one of attached to, contained within or integral with the body portion 102.” And blood pressure measurements are taken automatically to realize blood pressure information for more immediate uses).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the module as taught by Kawamura to include a wearable configuration as taught by Zhuo in order to accurately measure blood pressure (Para. [0008], “Therefore, there is unmet need for providing methods and apparatuses for comfortable, wearable, and accurate blood pressure monitoring.”).
Regarding claim 19, Kawamura discloses The blood pressure measuring module according to claim 12, Kawamura fails to disclose wherein when the user's abnormal blood pressure or abnormal blood oxygen is sensed by the optical sensor, the microprocessor receives an abnormal condition according to a signal measured by the optical sensor, and directly controls the driving of the gas transportation device to inflate the airbag for blood pressure measuring, wherein the sensor measures the gas pressure accumulated in the airbag, and the blood pressure information of the user under monitoring is calculated, to realize the blood pressure information of the user, so that the physical health condition of the user is realized when a specific situation occurs, and notification warnings and treatment measures for first aid are issued immediately.
However, in the same field of endeavor, Zhuo teaches wherein when the user's abnormal blood pressure or abnormal blood oxygen is sensed by the optical sensor, the microprocessor receives an abnormal condition according to a signal measured by the optical sensor, and directly controls the driving of the gas transportation device to inflate the airbag for blood pressure measuring, wherein the sensor measures the gas pressure accumulated in the airbag, and the blood pressure information of the user under monitoring is calculated, to realize the blood pressure information of the user, so that the physical health condition of the user is realized when a specific situation occurs, and notification warnings and treatment measures for first aid are issued immediately(Para. [0051], “In some embodiments, the user (individual for whom the measurement is taken) may be alerted and asked questions by a device in order to determine the context of, or reason for a particular measurement, especially when a change in the measurement is not explicable in terms of otherwise monitored parameters.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the module as taught by Kawamura to include a wearable configuration as taught by Zhuo in order to accurately measure blood pressure (Para. [0008], “Therefore, there is unmet need for providing methods and apparatuses for comfortable, wearable, and accurate blood pressure monitoring.”).
Regarding claim 20, Kawamura discloses The blood pressure measuring module according to claim 12, Kawamura fails to disclose wherein the microprocessor controls the driving of the gas transportation device every five minutes to sixty minutes to inflate the airbag for automatically performing the blood pressure measurement once, wherein the gas accumulated in the airbag is measured through the sensor to obtain the measuring signal, the microprocessor receives the measuring signal measured by the sensor and converts the measuring signal into the information data, the information data is transmitted to the external connection device through the communicator for storage, recording and carrying out the further analysis, and a continuous blood pressure result is displayed for the user wearing the blood pressure measuring device, so as to realize the physical health condition of the user.
However, in the same field of endeavor, Zhuo teaches wherein the microprocessor controls the driving of the gas transportation device every five minutes to sixty minutes to inflate the airbag for automatically performing the blood pressure measurement once, wherein the gas accumulated in the airbag is measured through the sensor to obtain the measuring signal, the microprocessor receives the measuring signal measured by the sensor and converts the measuring signal into the information data, the information data is transmitted to the external connection device through the communicator for storage, recording and carrying out the further analysis, and a continuous blood pressure result is displayed for the user wearing the blood pressure measuring device, so as to realize the physical health condition of the user(Para. [0131], “We use the term “high frequency” to refer to an ability to obtain frequent estimates of full or partial oscillometric waveforms, or both. Depending on the needs, “high frequency” varies from 24 hour blood pressure data over days, months, or years, or repeated measurements within a short period of time, such as less than an hour, several hours, or days.” Continuous measurements can be changed based on desired times).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the module as taught by Kawamura to include a wearable configuration as taught by Zhuo in order to accurately measure blood pressure (Para. [0008], “Therefore, there is unmet need for providing methods and apparatuses for comfortable, wearable, and accurate blood pressure monitoring.”).


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kawamura et al. (US 2018/0368704 A1) (hereinafter – Kawamura) in view of Chen et al. (US 2018/0325395 A1) (hereinafter – Chen) in further view of Zhuo et al. (US 2017/0215749 A1) (hereinafter – Zhuo) in further view of Moaddeb et al. (US 2019/0269914 A1) (hereinafter – Moaddeb).

Regarding claim 17, Kawamura discloses The blood pressure measuring module according to claim 16, wherein the blood pressure measuring device drives the gas transportation device to inflate the airbag, and the gas pressure accumulated in the airbag is measured through the sensor to calculate an accurate blood pressure measuring value of the user under monitoring, wherein the accurate blood pressure measuring value is utilized as a calibration basis for an initial measurement of blood pressure of the optical sensor(FIG. 1 and para. [0039], “Then, the controller 115 measures a blood pressure based on the pressure of air held in the cuff 109.”), 
Kawamura fails to disclose and heart rate variability (HRV) and atrial fibrillation (AF) are utilized for auxiliary measurement confirmation compensation, so as to achieve measurement of the health data information for output.
However, in the same field of endeavor, Moaddeb teaches and heart rate variability (HRV) and atrial fibrillation (AF) are utilized for auxiliary measurement confirmation compensation, so as to achieve measurement of the health data information for output(Para. [0040], “The controller 32 can be configured to analyze data from the sensor 28 to determine the presence of conditions including bradycardia, tachycardia, atrial arrythmia such as atrial fibrillation or atrial flutter, or ventricular arrythmia such as ventricular tachycardia. The identification of any of these phenomena may be based on real time analysis of heart rate, heart rate variability, or ECG amplitude.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the module as taught by Kawamura to include a wearable configuration as taught by Moaddeb in order to provide awareness of how the heart is responding (Para. [0041], “Changes in heart rate variability, for example a reduction in heart rate variability, have been shown to have some predictive capability of mortality after myocardial infarction. A more continual or even continuous measurement of blood pressure using the sensor 28 allows an awareness of how the heart responds to the changing environment during each day.”).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A TOMBERS whose telephone number is (571)272-6851.  The examiner can normally be reached on M-TH 7:00-16:00, F 7:00-11:00(Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.A.T./Examiner, Art Unit 3791                                                                                                                                                                                                        

/DEVIN B HENSON/Primary Examiner, Art Unit 3791